DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 8, 2021, has been entered.
 
Response to Arguments
	Applicant’s arguments are moot in view of the new prior art.  Further, the examiner notes that Takizawa teaches the claimed compound to promote FGF21.  The prior art as a whole make clear that FGF21 will treat obesity and fatty liver disease, including NASH.  There is a reasonable and predictable expectation of success in treating the claimed conditions based on the known effectiveness of the claimed compound to act as an FGF21 promoter and the secondary references that note that effectuating such mechanism will treat fatty liver diseases.

Status of the Claims
	Claims 5-12 are pending.  Claim 8 is withdrawn.  Claims 5-7 and 9-12 are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7, 9, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Takizawa et al. (U.S. 2012/0165377) in view of Leighton (U.S. 8,765,694), in view of Coskun et al., “Fibroblast Growth Factor 21 Corrects Obesity in Mice,” Endocrinology December 2008, 149(12):6018-6027, in view of Boettcher et al. (2012/0129766).
Takizawa et al. teach a method of reducing visceral fat with administration of an effective mount of the claimed compound or a salt thereof (claims 1-12 and 27).  The present invention may employ a solvate of the compound which includes a hydrate.  More particularly, Takizawa teaches the claimed compound to act as a promoter of production of FGF21, which will reduced visceral fat and treat obesity. See prior art claim 1, e.g.  Takizawa et al. are silent on the treatment of nonalcoholic fatty liver disease, including nonalcoholic steatohepatitis.
Leighton teaches that adipose tissue has a primary role in the pathogenesis of non-alcoholic fatty acid liver disease (NAFLD) and non-alcoholic steatohepatitis (NASH), namely the central (or upper body) obesity phenotype associated with increased visceral fat.  Even modest increased in visceral fat may cause steatosis (column 2, lines 54-64).
Coskun teaches FGF21 is a metabolic regulator that increased energy expenditure, fat utilization, lipid excretion, and reduced hepatosteatosis, among other things.  The data suggest that FGF21 exhibits therapeutic characteristics to treat obesity and fatty liver disease. See Systemic administration of FGF21 with a range of doses/delivery routes led to profound improvement in steatohepatitis.  Coskun explains the following on page 6018.

    PNG
    media_image1.png
    117
    604
    media_image1.png
    Greyscale

Moreover, Boettcher teaches a new polypeptide FGF21 that has improved pharmaceutical properties and it treat FGF21-associated disorders including obesity, metabolic disorders, and NASH. See par. 1.  FGF21 is a potent metabolic regulator and taught to treat a patient by administering a FGF21 polypeptide or protein variant, wherein the subject has a metabolic disorder, NASH, among others. See prior art claims 15 and 16.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention to administer the claimed compound to treat nonalcoholic fatty liver disease, including nonalcoholic steatohepatitis.  One would have been motivated to do so because Takizawa teaches a claimed agent to promote FGF21 and reduce visceral fat and obesity.  Coskun teaches that FGF21 will treat obesity and fatty liver disease and was shown to reduce hepatosteatosis when administered systemically and through various routes of administration.  Moreover, Boettcher teaches a more stable FGF21 polypeptide and teaches administering an FGF21 or a variant thereof to treat obesity, a metabolic disorder or NASH, among other conditions.  As such, there is a reasonable and predictable expectation of treating a fatty liver disease by administering an agent that promotes FGF21 because FGF21 is taught to treat metabolic disorders, including fatty liver diseases, as well as steatohepatitis and NASH. 

Claim 10 is rejected under 35 U.S.C. 103(a) as being unpatentable over Takizawa et al. (U.S. 2012/0165377) in view of Leighton (U.S. 8,765,694), in view of Coskun et al., “Fibroblast Growth Factor 21 Corrects Obesity in Mice,” Endocrinology 149(12):6018-6027, in view of Boettcher et al. (2012/0129766), and further in view of Remington’s Pharmaceutical Sciences (Sixteenth Edition; 1980, p.420-425) and Berge et al. ("Pharmaceutical Salts", Journal of Pharmaceutical Sciences, 66(1); 1977:1-19).
The combination of Takizawa et al. (U.S. 2012/0165377) in view of Leighton (U.S. 8,765,694), in view of Coskun et al., “Fibroblast Growth Factor 21 Corrects Obesity in Mice,” Endocrinology 149(12):6018-6027, in view of Boettcher et al. (2012/0129766) is set forth supra.  The combination differs by not reciting the salt forms recited in claim 10.
Remington’s Pharmaceutical Sciences (p.420-425) teaches that drugs are formulated into salts to modify the duration of action of a drug; to modify the transportation and distribution of the drug in the body; to reduce toxicity; and to overcome difficulties encountered in pharmaceutical formulation procedures or in the dosage form itself (col.2, p.424, para.1).
Berge et al. teaches a variety of salt forms approved for use by the Food and Drug Administration (FDA) (see Table I, p.2), such as, inter alia, the benzoate salt, citrate salt, hydrochloride salt, malate salt, mesylate salt, nitrate salt, phosphate salt, sulfate salt, tartrate salt, etc.
	One of ordinary skill in the art at the time of the present invention would have found it prima facie obvious to employ a salt formulation of the claimed compound because, as evidenced by Remington’s, pharmaceutical salt formulations are known to modify the duration of action of a drug, modify the transportation and distribution of the drug in the body, reduce toxicity, and to overcome difficulties encountered in pharmaceutical formulation procedures or in the dosage form prima facie obvious to the skilled artisan motivated by any one or more of these factors to formulate a salt form of the claimed compound into a pharmaceutically acceptable salt to enhance the pharmacokinetic parameters of the drug or to reduce the toxicity with the reasonable expectation that the therapeutic benefit of the agent in salt form would have been the same or substantially similar to that of the parent amphetamine compound itself.  Furthermore, one of ordinary skill in the art at the time of the invention would have found it prima facie obvious to employ, e.g., the benzoate salt, citrate salt, hydrochloride salt, malate salt, mesylate salt, nitrate salt, phosphate salt, sulfate salt, or tartrate salt, etc. of such a compound because Berge  et al. teaches that these salts are known in the art to be one or more of a finite number of pharmaceutically acceptable salts usable for formulating pharmaceutical compositions at the time of the invention. As a result, one of ordinary skill in the art at the time of the invention would have found it prima facie obvious to employ any of these known pharmaceutically acceptable salts to elicit the advantages disclosed by Remington’s with a reasonable expectation of success because (1) a person with ordinary skill in the art has good reason to pursue known options within his or her technical grasp and (2) Berge et al. teaches the equivalency of such salt forms for pharmaceutical use and (3) Remington’s teaches clear benefits to using pharmaceutical agents in salt form.
	As such, no claim is allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED D BARSKY whose telephone number is (571)272-2795.  The examiner can normally be reached on 9-5 M-F.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                                                                                                                                                                                                          
/JARED BARSKY/Primary Examiner, Art Unit 1628